ON REHEARING
BOATNER, Judge
ad hoc. A rehearing was allowed in this case because of the plaintiff’s assertion in his application for rehearing that there is nothing in the record to support the court’s findings in its original opinion that there was a lease in writing from the owners to the Liberty Candy Company, which contained the same stipulation with regard to elevators as did that of the Crescent Candy Company, and that the plaintiff assumed the lease of the Liberty Candy Company.
Re-examination of the record discloses that the plaintiff’s complaint is not well founded. It is true that when the transcript of appeal first reached this court it did not include the lease of the Liberty Candy Company; but the lease was produced at the trial in the court below and was offered in evidence there and it is now before us here. It is found to contain the following stipulation: “If there are any elevators, lifts * * * on the premises, the care, maintenance and repairs of same are assumed by lessee, together with all liability or claims for damages”— the same, word for word, as the clause on the same subject in the Crescent Candy Company’s lease made on the same form.
With regard to the character of the agreement under which the plaintiff came into the possession and control of the fourth floor of the building, it was oral, and, as is not unusual, it is not stated with precision by the witnesses who testify about it. But it appears with sufficient distinctness that in December, 1926, about two months before the accident, the plaintiff bought stock in the Liberty Candy Company; that during January, 1927, he became, as he says, at one place a “kind of manager,” or at another a “co-worker,” in its business; that towards the end of January, Hugo, president of the company, becoming hopeless of its success, agreed to turn its plant, supplies of raw material, and business over to plaintiff; and that on February 5, 1927, eighteen days before the accident, the plaintiff went into possession of the place and began carrying on the business for his own account. It is true he testifies he was never shown the Liberty Company’s lease and so does Hugo, but that was because, as Hugo says, “He (Grundmann) understood these conditions” and knew the company had a year’s lease. Considering that he was succeeding the company in its business and taking over its plant, the plaintiff would have been inept and negligent beyond the ordinary if he had not, in one way or another, made himself acquainted with the business he was acquiring; and a thing of first importance, as any man must know, would be the lease under which the place of business was held.
We do not think the record supports the plaintiff’s contention that the effect of his understanding with Hugo was that the Liberty Candy Company made to him a new and independent lease. Plaintiff does not say anywhere that he was to pay rent to the Liberty Candy Company and he made no such payment. In fact, he insists that he took no lease at all from the Liberty Company; it was just a verbal *284arrangement, he says. The testimony of Hugo in effect is that Grundmann succeeded the Liberty Candy Company as tenant and took responsibility for the rent and operating expenses of the place after January.
The fair result of this was not a new lease from the Liberty Company to the plaintiff, but the assumption by the latter of the former’s existing lease, and it is not inconsistent with this view that, after the plaintiff was incapacitated by his injuries, the Liberty Candy Company paid the rent, for, of course, it remained bound on its lease, unless discharged by the lessor, and that was not done.
Plaintiff argues that in any event there is no written evidence of his assumption of the lease, and that under Civil Code, art. 2278, it can be proved in no other manner.
That article forbids the reception of parol to prove the promise to pay the debt of a third person.
As we have seen, the facts here are that the plaintiff acquired the business of the Liberty Candy Company, with its stock of raw materials, took possession of the place which it held under lease, and was carrying on the business for his own account in the leased premises.
Leases are not required to be made or accepted in writing, nor are transfers of leases. May one accept the transfer of a lease, and enter in the enjoyment of the rights which it confers, while escaping its obligations, if only he omits to execute a writing? Applying the article of the Code to the facts of this case, may one himself obligated, though only by parol, to keep an elevator in repair, hold some other responsible to him for his injuries caused by lack. of repair of the elevator? Obviously the article has no application.
The original decree is reinstated.
Original decree reinstated.
WESTERFIELD, J., dissents.
HIGGINS, J., takes no part.